FINANCIAL INSTITUTIONS WHO HAVE FILED AGREEMENTS TO BE APPROVED
      AS A DEPOSITORY OF TRUST ACCOUNTS AND TO PROVIDE DISHONORED CHECK REPORTS IN
                             ACCORDANCE WITH RULE 221, Pa.R.D.E.




New
656 Tioga Franklin Savings Bank


Name Change
81 Mars National Bank (The) - Change to Mars Bank
419 First National Bank of Mifflintown (The) - Change to Pennian Bank


Platinum Leader Change
486 Somerset Trust Company - Add
656 Tioga Franklin Savings Bank – Add
182 Tompkins VIST Bank - Add


Correction
220 Republic First Bank d/b/a Republic Bank


Removal
302 Allegheny Valley Bank – Merged into Standard Bank, PASB
412 Manor Bank – Acquired by NexTier Bank